DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 11, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pal in view of Becker et al. (US 6,351,113) hereafter Becker.
Regarding claim 1, Pal, discloses an electrical assembly 100, comprising: a bus bar assembly 150; a sensor assembly 102, including: a circuit board 110 connected to the bus bar assembly 150; and a sensor 102; a bracket 104, 106, 114 connected to the bus bar assembly 150; and a cooling member 180 connected to the bracket.  
Pal does not disclose a sensor assembly, including: a circuit board connected to the bus bar assembly; and a sensor.
Becker discloses a sensor assembly 126, including: a circuit board 132 connected to the bus bar assembly 32, 42; and a sensor 126.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a sensor assembly, including: a circuit board connected to the bus bar assembly; and a sensor as 
taught by Backer in order to operate protect the rest of the circuits and components upon over current and provide audible alarm.
Regarding claim 2, Pal as modified by Becker, discloses the circuit board is fixed directly to the bus bar assembly 150; and the bus bar assembly 150 includes bus bar portions thermally coupled (through panel insulator 160, See fig. 2 and paragraph 0040, line 18-23 to the circuit board 110 and the cooling member 180.  
Regarding claim 3, Becker discloses a thermistor assembly 126 and is configured to, at least in part, obtain temperature information regarding the bus bar assembly (see figs 8-10 and column 9, lines 43-56.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the sensor includes a thermistor and is configured to, at least in part, obtain temperature information regarding the bus bar assembly as taught by Backer in order to operate the sensor and protect the rest of the circuits and component upon over current and provide audible alarm.
Regarding claim 11, Pal (as modified by Becker), discloses the cooling member includes an at least partially hollow body (fig. 4 configured to receive a cooling fluid 184.  
Regarding claim 16, Pal, discloses a potting material 134 (fig. 4, weld 134 being conductive, constitutes as a potting material) is disposed at least partially between the bus bar assembly and the cooling member to facilitate heat transfer from the bus bar assembly to the cooling member.  

Claim 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Pal and Becker as applied to claim 3 above, and further in view of Aratani (US 2008/0030208).
Regarding claims 4 and 5, Pal as modified by Becker, discloses the bus bar assembly includes a bus bar first portion and a bus bar second portion.
However, does not disclose the bus bar second potion is connected to the bus bar first portion via a shunt resistor; and the shunt resistor is configured to facilitate determining an electrical current flowing through the bus bar assembly; and wherein, (claim 5) the shunt resistor is welded (to the bus bar first portion and the bus bar second portion.  
Aratani, fig. 5 discloses the bus bar assembly includes a bus bar first portion 11a and a bus bar second portion 11b connected to the bus bar first portion 11a via a shunt resistor 11c; and the shunt resistor 11c is configured to facilitate determining an electrical current flowing through the bus bar assembly, and wherein the shunt resistor is welded (see para [0028]) to the bus bar first portion and the bus bar second portion (see fig.5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the bus bar second potion is connected to the bus bar first portion via a shunt resistor; and the shunt resistor is configured to facilitate determining an electrical current flowing through the bus bar assembly, and wherein the shunt resistor is welded to the bus bar first portion and the bus bar second portion as taught by Aratani, in order to have the resistance of the shunt resistor 11c varies little with the temperature (see paragraph 0030).  
It is to be noted that “the shunt resistor is welded to the bus bar first portion and the bus bar second portion” is product-by process claimed limitation are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, as in the present situation, the claim is unpatentable even though the prior product was made by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
Regarding 6, Aratani discloses a plurality of pins 11f, 11g connecting the circuit board 16 to the bus bar assembly 11a, 11b; wherein the plurality of pins includes a first pin connected to the bus bar first portion and a second pin connected to the bus bar second portion (see fig. 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a plurality of pins 11f, 11g connecting the circuit board 16 to the bus bar assembly 11a, 11b ; wherein the plurality of pins includes a first pin connected to the bus bar first portion and a second pin connected to the bus bar second portion (see fig. 5) as taught by Aratani, in order to extend the conductivity from bus bars to the circuit board.
Regarding claim 7, as all pins are conductive, they can be designated as second and/or third pins are capable to be configured to conduct heat from the bus bar assembly to the sensor such that a temperature proximate the sensor is substantially the same as a shunt resistor 11c temperature.  
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pal and Becker as applied claim 3, above, further in view of Wang (US 9,185,791)
Regarding claim 13, Pal as modified by Becker, discloses all the claimed limitations except for the circuit board includes a plurality of layers including a first layer, a second layer, and one or more additional layers.  
Wang, fig. 1 discloses the circuit board includes a plurality of layers including a first layer, a second layer, and one or more additional layers.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the circuit board includes a plurality of layers including a first layer, a second layer, and one or more additional layers as taught by Wang, in order to extend the conductivity and save areas and size of the connector and performed various function at various layer of the circuit board.
Examiner also took official notice that Multiplayer circuit board are well-known in order to extend the electrical connectivity.
Regarding claim 14, Pal as modified by Becker, discloses all the claimed limitations except for the first layer of the circuit board includes copper; and a shape of the copper of the first layer corresponds to a shape of the sensor.  
It would have been obvious to one with ordinary skill in the art at the time the invention was made to have the layer is made form copper, since it has been held to be within the general ordinary skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. And copper is widely available at lower price, resulting in reduced price.
Moreover, it would have been obvious to have the shape of the layer is corresponds to a shape of the sensor, since, since applicants have presented no explanation that these particular configurations of the shape of layer is significant or are anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of ease of manufacturing. A change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding claim 15, any layer designated as second layer and being conductive, there are capable to facilitates a thermal transfer from the bus bar assembly to the sensor.  
Regarding claims 17-20, Pal, Becker and Aratani discloses all the claimed limitations as discussed above, except for the method steps recited in claims 17-20.
It would have been obvious to follow the method steps of claims 17-20 in order to properly assemble the parts together to performed the intended function. 
Allowable Subject Matter
Claims 8-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding 8, the prior art of record does not disclose or teaches An electrical assembly, comprising: the circuit board includes a first aperture and a second aperture; the first pin and the second pin include a first portion having a first diameter and a second portion having a second diameter larger than the first diameter; the first portion of the first pin is disposed at least partially in the first aperture; the first portion of the second pin is disposed at least partially in the second aperture; and the circuit board is in contact with the second portions of the first pin and the second pin as required in combination with other limitations of this claim 

  Regarding 12, the prior art of record does not disclose or teaches an electrical assembly, comprising: the cooling member is connected with the bracket such that the shunt resistor is indirectly connected to the cooling member via the bus bar assembly and the bracket as required in combination with other limitations of this claim.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831